Citation Nr: 0611720	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  02-10 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected degenerative disc disease of the 
lumbosacral spine with status post fusion at L5-S1, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an effective date earlier than June 20, 
2004 for the assignment of a 40 percent disability rating for 
degenerative disc disease of the lumbosacral spine with 
status post fusion at L5-S1.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1984. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

In the August 2001 rating decision, the RO assigned a 20 
percent disability rating for degenerative disc disease of 
the lumbosacral spine, status post fusion of L5-S1 effective 
June 20, 2000.  The veteran filed a timely Notice of 
Disagreement (NOD).  The RO issued a statement of the case 
(SOC) in July 2002, and the veteran perfected her appeal by 
way of a substantive appeal (VA Form 9) received later in 
July 2002.

In February 2004, the Board remanded the issue for further 
development.  The veteran underwent a VA examination in June 
2004, which thoroughly addressed the directives of the 
February 2004 Board remand.  In a July 2004 rating decision, 
the RO assigned a 40 percent disability rating for the lumbar 
spine disability effective June 20, 2004.  In August 2004, 
the veteran filed a NOD with the effective date of June 20, 
2004 for the assignment of a 40 percent disability rating for 
the lumbar spine disability.   NO SOC was issued by the RO.  

In April 2005, the Board remanded the issue of an increased 
rating for the lumbar spine disability again for further 
development.  After additional examination of the veteran, 
the VA Appeals Management Center issued a supplemental 
statement of the case in October 2005 which continued to deny 
the veteran's increased rating claim.  The veteran's VA 
claims folder has been returned to the Board for further 
appellate proceedings. 

Additional comment

The Board's April 2005 remand called for examination of the 
veteran by both an orthopedic surgeon and a specialist in 
neurological disorders.  The Board's reasoning as to the 
necessity  for two examinations is obscure.  In May 2005, the 
veteran underwent a VA examination which was conducted by one 
physician.  The May 2005 VA examination arguably did not 
comply with the directives of the April 2005 Board remand.  
Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998)  

However, after reviewing the entire claims file, the Board 
finds that the RO has effectively satisfied the directives of 
the Board remands.  In that regard, the Board notes that the 
May 2005 VA examiner indicated that there had been no 
significant change in the veteran's lumbar spine disability 
since the June 2004 VA examination.  Thus, additional 
examination was not medically indicated.  Moreover, 
subsequent to the last remand, the RO obtained additional VA 
treatment records which address the directives of the Board 
remand and thus provide a reasonable substitute for the 
examinations the Board requested.  See 38 C.F.R. § 3.326(b) 
(2005).

The Board is of the opinion that its April 2005 remand 
instructions were unnecessarily complex and burdensome to 
both the veteran and VA medical personnel.  In any event, 
after having reviewed the recently added medical evidence, 
the Board finds that the medical record is adequate and no 
further medical examination is required.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.




REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.

Reasons for remand

1.  Entitlement to an increased disability rating for 
service-connected degenerative disc disease of the 
lumbosacral spine with status post fusion at L5-S1, currently 
evaluated as 40 percent disabling.

At the May 2005 VA examination, the veteran reported that she 
received treatment from the VA medical center (MC) in Mount 
Vernon, Missouri.  The last records from the VAMC in Mount 
Vernon, Missouri, were received in early June 2004.  It does 
not appear that any records from June 2004 to the present 
have been obtained.  It thus appears that additional records 
from the VAMC in Mount Vernon, Missouri, may be available.  

As to this issue, which involves the assignment of an 
increased rating of 40 percent during the course of this 
appeal, notice required pursuant to the holding of the United 
States Court of Appeals of Veterans Claims (Court) in Dingess 
v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006), 
specifically pertaining to effective dates, should be 
furnished to the veteran and her representative.

2.  Entitlement to an effective date earlier than June 20, 
2004 for the assignment of a 40 percent disability rating for 
degenerative disc disease of the lumbosacral spine with 
status post fusion at L5-S1.

As was described in the Introduction, in the July 2004 rating 
decision, the RO assigned a 40 percent disability rating for 
the lumbar spine disability effective June 20, 2004.  In 
August 2004, the veteran filed a NOD with the effective date 
of June 20, 2004 for the assignment of a 40 percent 
disability rating for the lumbar spine disability.  

The filing of a NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  The RO has 
not yet issued a SOC as to the issue of entitlement to an 
effective date earlier than June 20, 2004 for the assignment 
of a 
40 percent disability rating for degenerative disc disease of 
the lumbosacral spine with status post fusion at L5-S1.  In 
Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in circumstances where a NOD is filed, but a SOC has not 
been issued, the Board must remand the claim to direct that a 
SOC be issued.  

Accordingly, this case is REMANDED for the Veterans Benefits 
Administration (VBA) for the following action:

1.  Any VCAA notice required pursuant to 
Dingess, as to the increased rating 
issue, should be furnished. 

2.  The VBA should request all additional 
treatment records not already of record 
pertaining to the veteran from the Mount 
Vernon VAMC (in particular from June 2004 
to the present).  Efforts to obtain these 
records should be memorialized in the 
veteran's VA claims folder.  Any such 
treatment records so obtained should be 
associated with the claims folder.

3.  VBA must issue a SOC pertaining to 
the issue of an effective date earlier 
than June 20, 2004 for the assignment of 
a 40 percent disability rating for 
degenerative disc disease of the 
lumbosacral spine with status post fusion 
at L5-S1.  The veteran and her 
representative should be provided with 
copies of the SOC and advised of the time 
period in which to perfect an appeal.

4.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim for an increased rating for 
degenerative disc disease of the 
lumbosacral spine with status post fusion 
at L5-S1.  If the decision remains 
unfavorable to the veteran, in whole or 
in part, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran and her representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

